                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION



UNITED STATE OF AMERICA



V.                                              INDICTMENT NO. CRl19-0047



LARRY OVERTON


                                   ORDER OF DISMISSAL


       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of Court

endorsed hereon, the United States Attorney for the Southern District of Georgia hereby

dismisses with prejudice the above-referenced Indictment filed against the defendant.


                                             /s/Karl Knoclte
                                              Assistant United States Attorney
                                              Criminal Division Chief
                                              United States Attorney's Office
                                              Southern District of Georgia



                                                /s/Patricia G. Rhodes
                                              Patricia G. Rhodes
                                              Branch Office Chief
                                              Assistant United States Attorney


Leave of Court is granted for the filing of the foregoing dismissal.

       This             lay of October, 2019.




                                                            (ALL^-^HIEF JUD6e
                                                        STATES DISTRICT COURT
                                                       •RN DISTRICT OF GEORGIA
